 



Exhibit 10.2

COLLATERAL ASSIGNMENT AND GENERAL SECURITY AGREEMENT

     This COLLATERAL ASSIGNMENT AND GENERAL SECURITY AGREEMENT (this
“Agreement”), dated as of April 8th, 2005, is made by and between Immediatek,
Inc., a Nevada corporation, its wholly owned subsidiary DiscLive, Inc., a
Delaware corporation (collectively referred to herein as “Company”) and Osias
Blum (“Secured Party”).

W I T N E S S E T H:

     WHEREAS, contemporaneously with this Agreement, Immediatek, Inc., a Nevada
corporation (“Borrower”) entered into that certain Secured Promissory Note by
and between Borrower and Secured Party (the “Note”); and

     WHEREAS, to induce Secured Party to execute the Note, Company has agreed to
execute and deliver to the Secured Party this Agreement for the benefit of the
Secured Party and to grant to the Secured Party a first priority security
interest in certain property of Company to secure the prompt payment,
performance and discharge in full of all of Company’s obligations under the
Note.

     NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

     1.      Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1. Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “proceeds”) shall have the respective meanings given such terms in
Article 9 of the UCC.

          (a)      “Collateral” means the collateral in which the Secured Party
is granted a security interest by this Agreement. Collateral, as that term is
used herein, shall include the following, whether presently owned or existing or
hereafter acquired or coming into existence, and all additions and accessions
thereto and all substitutions and replacements thereof, and all proceeds,
products and accounts thereof, including, without limitation, all proceeds from
the sale or transfer of the Collateral and all proceeds of insurance covering
the same:

          All assets of the Company, including but not limited to all property
described in Schedule “A” attached hereto. Notwithstanding the foregoing, the
Collateral shall not include those assets listed on Schedule “B” attached
hereto.

          (b)      “Indebtedness” means all of the Company’s obligations under
this Agreement and the Note, in each case, whether now or hereafter existing,
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later decreased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Secured Party as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time.

          (c)      “UCC” means the Uniform Commercial Code, as currently in
effect in the States of Nevada and Delaware.

     2.      Grant of Security Interest. As an inducement for the Secured Party
to execute a Note and to secure the complete and timely payment, performance and
discharge in full, as the case may be, of the Indebtedness, the Company hereby,
unconditionally and irrevocably, pledges, grants and hypothecates to the Secured
Party, a continuing security interest in, a continuing first lien upon, an
unqualified right to possession and disposition of and a right of set-off
against, in each case to the fullest extent permitted by law, all of the
Company’s right, title and interest of whatsoever kind and nature in and to the
Collateral (the “Security Interest”).

 



--------------------------------------------------------------------------------



 



     3.      Representations, Warranties, Covenants and Agreements of the
Company. The Company represents and warrants to, and covenants and agrees with,
the Secured Party as follows:

          (a)      The Company has the requisite corporate power and authority
to enter into this Agreement and otherwise to carry out its obligations
thereunder. The execution, delivery and performance by the Company of this
Agreement and the filings contemplated therein have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company. This Agreement constitutes a legal, valid and binding obligation of
the Company enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditor’s rights generally.

          (b)      The Company represents and warrants that it has no place of
business or offices where its respective books of account and records are kept
(other than temporarily at the offices of its attorneys or accountants), except
as set forth on Schedule C attached hereto.

          (c)      The Company is the sole owner of the Collateral, free and
clear of any liens, security interests, encumbrances, rights or claims, and is
fully authorized to grant the Security Interest in and to pledge the Collateral.
There is not on file in any governmental or regulatory authority, agency or
recording office an effective financing statement, security agreement, license
or transfer or any notice of any of the foregoing (other than those that have
been filed in favor of the Secured Party pursuant to this Agreement) covering or
affecting any of the Collateral. So long as this Agreement shall be in effect,
the Company shall not execute and shall not knowingly permit to be on file in
any such office or agency any such financing statement or other document or
instrument (except to the extent filed or recorded in favor of the Secured Party
pursuant to the terms of this Agreement).

          (d)      No written claim has been received that any Collateral or the
Company’s use of any Collateral violates the rights of any third party. There
has been no adverse decision to the Company’s claim of ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to the Company’s
right to keep and maintain such Collateral, and there is no proceeding involving
said rights pending or, to the best knowledge of the Company, threatened before
any court, judicial body, administrative or regulatory agency, arbitrator or
other governmental authority.

          (e)      The Company shall at all times maintain its books of account
and records relating to the Collateral at its principal place of business at the
location set forth on Schedule C attached hereto and may not relocate such books
of account and records unless it delivers to the Secured Party at least 30 days
prior to such relocation (i) written notice of such relocation and the new
location thereof (which must be within the United States) and (ii) evidence that
appropriate financing statements and other necessary documents have been filed
and recorded and other steps have been taken to perfect the Security Interest to
create in favor of the Secured Party valid, perfected and continuing first
priority liens in the Collateral.

          (f)      This Agreement creates in favor of the Secured Party a valid
security interest in the Collateral securing the payment and performance of the
Indebtedness and, upon making the filings described in the immediately following
sentence, a perfected first priority security interest in such Collateral.
Except for the filing of financing statements under the UCC with the
jurisdictions indicated on Schedule D attached hereto, no authorization or
approval of or filing with or notice to any governmental authority or regulatory
body is required either (i) for the grant by the Company of, or the
effectiveness of, the Security Interest granted hereby or for the execution,
delivery and performance of this Agreement by the Company or (ii) for the
perfection of or exercise by the Secured Party of his rights and remedies
hereunder.

          (g)      The execution, delivery and performance of this Agreement
does not conflict with or cause a breach or default, or an event that with or
without the passage of time or notice, shall constitute a breach or default,
under any agreement to which the Company is a party or by which the Company is
bound. No consent (including, without limitation, from creditors of the Company)
is required for the Company to enter into and perform its obligations hereunder.

 



--------------------------------------------------------------------------------



 



          (h)      The Company shall at all times maintain the liens and
Security Interest provided for hereunder as valid and perfected liens and
security interests in the Collateral in favor of the Secured Party until this
Agreement and the Security Interest hereunder shall terminate pursuant to
Section 11. The Company hereby agrees to defend the same against any and all
persons. The Company shall safeguard and protect all Collateral for the account
of the Secured Party. At the request of the Secured Party, the Company will pay
the cost of filing one or more financing statements pursuant to the UCC (or any
other applicable statute) in all public offices wherever filing is, or is deemed
by the Secured Party to be, necessary or desirable to effect the rights and
obligations provided for herein. Without limiting the generality of the
foregoing, the Company shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interest hereunder, and the Company
shall obtain and furnish to the Secured Party from time to time, upon demand,
such releases and/or subordinations of claims and liens which may be required to
maintain the priority of the Security Interest hereunder.

          (i)      The Company will not transfer, pledge, hypothecate, encumber,
license, sell or otherwise dispose of any of the Collateral without the prior
written consent of the Secured Party.

          (j)      The Company shall keep and preserve the Collateral in good
condition, repair and order and shall not operate or locate any such Collateral
(or cause any such Collateral to be operated or located) in any area excluded
from insurance coverage.

          (k)      The Company will at all times cause to be carried and
maintained on and in respect of the Collateral, insurance in such amounts,
against such risks and with such insurance companies as the Secured Party shall
from time to time require or approve, as evidenced by insurance certificates
provided to Secured Party. The Company will cause each such insurance company to
agree to advise the Secured Party promptly of any default in the payment of any
premium and of any other act or omission on the part of the Company which might
invalidate or render unenforceable, in whole or in part, any insurance on the
Collateral.

          (l)      The Company shall, within ten (10) days of obtaining
knowledge thereof, advise the Secured Party promptly, in sufficient detail, of
any substantial change in the Collateral, and of the occurrence of any event
which would have a material adverse effect on the value of the Collateral or on
the Secured Party’s security interest therein.

          (m)      The Company shall promptly execute and deliver to the Secured
Party such further documents and take such further action as the Secured Party
may from time to time request and may in his sole discretion deem necessary to
perfect, protect or enforce his Security Interest in the Collateral.

          (n)      The Company shall permit the Secured Party and his
representatives and agents to inspect the Collateral at any time, and to make
copies of records pertaining to the Collateral as may be requested by the
Secured Party from time to time.

          (o)      The Company will take all steps reasonably necessary to
diligently pursue and seek to preserve, enforce and collect any rights, claims,
causes of action and accounts receivable in respect of the Collateral.

          (p)      The Company shall promptly notify the Secured Party in
sufficient detail upon becoming aware of any attachment, garnishment, execution
or other legal process levied against any Collateral and of any other
information received by the Company that may materially affect the value of the
Collateral, the Security Interest or the rights and remedies of the Secured
Party hereunder.

          (q)      All information heretofore, herein or hereafter supplied to
the Secured Party by or on behalf of the Company with respect to the Collateral
is accurate and complete in all material respects as of the date furnished.

     4.      Defaults. The following events shall be “Events of Default”:

          (a)      The occurrence of an event of default under the Note;

 



--------------------------------------------------------------------------------



 



          (b)      Any representation or warranty of the Company in this
Agreement shall prove to have been incorrect in any material respect when made;
and

          (c)      The failure by the Company to observe or perform any of its
obligations hereunder for ten (10) days after receipt by the Company of notice
of such failure from the Secured Party.

     5.      Duty To Hold In Trust. Upon the occurrence of any Event of Default
and at any time thereafter, the Company shall, upon receipt by it of any sums
subject to the Security Interest, whether payable pursuant to the Note or
otherwise, or of any check, draft, note or other instrument evidencing an
obligation to pay any such sum, hold the same in trust for the Secured Party and
shall forthwith endorse and transfer any such sums or instruments, or both, to
the Secured Party for application to the satisfaction of the Indebtedness.

     6.      Rights and Remedies Upon Default. Upon occurrence of any Event of
Default and at any time thereafter, the Secured Party shall have the right to
exercise all of the remedies conferred hereunder and under the Note, and the
Secured Party shall have all the rights and remedies of a secured party under
the UCC and/or any other applicable law (including the Uniform Commercial Code
of any jurisdiction in which any Collateral is then located). Without
limitation, the Secured Party shall have the following rights and powers:

          (a)      The Secured Party shall have the right to take possession of
the Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Company shall assemble the Collateral and
make it available to the Secured Party at places which the Secured Party shall
reasonably select, whether at the Company’s premises or elsewhere, and make
available to the Secured Party, without rent, all of the Company’s respective
premises and facilities for the purpose of the Secured Party taking possession
of, removing or putting the Collateral in saleable or disposable form.

          (b)      The Secured Party shall have the right to operate the
business of the Company using the Collateral and shall have the right to assign,
sell, lease or otherwise dispose of and deliver all or any part of the
Collateral, at public or private sale or otherwise, either with or without
special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Secured Party may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to the
Company or right of redemption of the Company, which are hereby expressly
waived. Upon each such sale, lease, assignment or other transfer of Collateral,
the Secured Party may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of the
Company, which are hereby waived and released.

     7.      Applications of Proceeds. The proceeds of any such sale, lease or
other disposition of the Collateral hereunder shall be applied first, to the
expenses of retaking, holding, storing, processing and preparing for sale,
selling, and the like (including, without limitation, any taxes, fees and other
costs incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing his
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to the satisfaction of the Indebtedness, and then to the
satisfaction of any other indebtedness of the Company secured by a lien on the
Collateral, and to the payment of any other amounts required by applicable law,
after which the Secured Party shall pay to the Company any surplus proceeds. If,
upon the sale, license or other disposition of the Collateral, the proceeds
thereof are insufficient to pay all amounts to which the Secured Party is
legally entitled, the Company will be liable for the deficiency, together with
interest thereon, at the rate of 18% per annum (the “Default Rate”), and the
reasonable fees of any attorneys employed by the Secured Party to collect such
deficiency. To the extent permitted by applicable law, the Company waives all
claims, damages and demands against the Secured Party arising out of the
repossession, removal, retention or sale of the Collateral, unless due to the
gross negligence or willful misconduct of the Secured Party.

     8.      Costs and Expenses. The Company agrees to pay all out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements, continuation
statements, partial releases and/or termination statements related thereto or
any expenses of any

 



--------------------------------------------------------------------------------



 



searches reasonably required by the Secured Party. The Company shall also pay
all other claims and charges which in the reasonable opinion of the Secured
Party might prejudice, imperil or otherwise affect the Collateral or the
Security Interest therein. The Company will also, upon demand, pay to the
Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of his counsel and of any experts and agents, which
the Secured Party may incur in connection with (i) the enforcement of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, or (iii) the exercise or
enforcement of any of the rights of the Secured Party under the Note.

     9.      Responsibility for Collateral. The Company assumes all liabilities
and responsibility in connection with all Collateral, and the obligations of the
Company hereunder or under the Note shall in no way be affected or diminished by
reason of the loss, destruction, damage or theft of any of the Collateral or its
unavailability for any reason.

     10.      Security Interest Absolute. All rights of the Secured Party and
all Indebtedness of the Company hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Note or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Indebtedness, or any other amendment or waiver of or any consent to any
departure from the Note or any other agreement entered into in connection with
the foregoing; (c) any exchange, release or nonperfection of any of the
Collateral, or any release or amendment or waiver of or consent to departure
from any other collateral for, or any guaranty, or any other security, for all
or any of the Indebtedness; (d) any action by the Secured Party to obtain,
adjust, settle and cancel in his sole discretion any insurance claims or matters
made or arising in connection with the Collateral; or (e) any other circumstance
which might otherwise constitute any legal or equitable defense available to the
Company, or a discharge of all or any part of the Security Interest granted
hereby. Until the Indebtedness shall have been paid and performed in full, the
rights of the Secured Party shall continue even if the Indebtedness is barred
for any reason, including, without limitation, the running of the statute of
limitations or bankruptcy. The Company expressly waives presentment, protest,
notice of protest, demand, notice of nonpayment and demand for performance. In
the event that at any time any transfer of any Collateral or any payment
received by the Secured Party hereunder shall be deemed by final order of a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under the bankruptcy or insolvency laws of the United States, or
shall be deemed to be otherwise due to any party other than the Secured Party,
then, in any such event, the Company’s obligations hereunder shall survive
cancellation of this Agreement, and shall not be discharged or satisfied by any
prior payment thereof and/or cancellation of this Agreement, but shall remain a
valid and binding obligation enforceable in accordance with the terms and
provisions hereof. The Company waives all right to require the Secured Party to
proceed against any other person or to apply any Collateral which the Secured
Party may hold at any time, or to marshal assets, or to pursue any other remedy.
The Company waives any defense arising by reason of the application of the
statute of limitations to any obligation secured hereby.

     11.      Term of Agreement. As such Security Interest relates to the
Secured Party, any Security Interest created by this Agreement shall terminate
upon fulfillment by the Company of all of its obligations under the
Indebtedness.

     12.      Power of Attorney. The Company authorizes the Secured Party, and
does hereby make, constitute and appoint him, and his respective agents,
successors or assigns with full power of substitution, as the Company’s true and
lawful attorney-in-fact, with power, in the name of the Company or otherwise,
after the occurrence and during the continuance of an Event of Default: (i) to
endorse any notes, checks, drafts, money orders, or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of the Secured Party;
(ii) to pay or discharge taxes, liens, security interests or other encumbrances
at any time levied or placed on or threatened against the Collateral; (iii) to
demand, collect, receipt for, compromise, settle and sue for monies due in
respect of the Collateral; and (iv) generally, to do, at the option of the
Secured Party, and at the Company’s expense, at any time, or from time to time,
all acts and things which the Secured Party deems necessary to protect, preserve
and realize upon the Collateral and the Security Interest granted therein in
order to effect the intent of this Agreement and the Note, all as fully and
effectually as the Company might or could do; and the Company hereby ratifies
all that said attorney shall lawfully do or cause to be

 



--------------------------------------------------------------------------------



 



done by virtue hereof. This power of attorney is coupled with an interest and
shall be irrevocable for the term of this Agreement and thereafter as long as
any of the Indebtedness shall be outstanding.

     13.      Notices. All notices and other communications made or required to
be given pursuant to this Agreement shall be in writing and shall be delivered
in hand, mailed by United States registered or certified first class mail,
postage prepaid, sent by overnight courier, or sent by telecopy and confirmed by
delivery via courier or postal service, addressed as follows:

     (i)      if to Company, at 2435 N. Central Expressway, Suite 1610,
Richardson, Texas 75080, Attention: Zach Bair, Chief Executive Officer or at
such other address for notice as Company shall last have furnished in writing to
Secured Party; and

     (ii)      if to Secured Party, at 3104 Oak Lane, Dallas, Texas 75226, or
such other address for notice as Secured Party shall last have furnished in
writing to Company.

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile and (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third business day following
the mailing thereof.

     14.      Miscellaneous.

          (a)      No course of dealing between the Company and the Secured
Party, nor any failure to exercise, nor any delay in exercising, on the part of
the Secured Party, any right, power or privilege hereunder or under the Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

          (b)      All of the rights and remedies of the Secured Party with
respect to the Collateral, whether established hereby or by the Note or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.

          (c)      This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and is intended to supersede
all prior negotiations, understandings and agreements with respect thereto.
Except as specifically set forth in this Agreement, no provision of this
Agreement may be modified or amended except by a written agreement specifically
referring to this Agreement and signed by the parties hereto.

          (d)      In the event that any provision of this Agreement is held to
be invalid, prohibited or unenforceable in any jurisdiction for any reason,
unless such provision is narrowed by judicial construction, this Agreement
shall, as to such jurisdiction, be construed as if such invalid, prohibited or
unenforceable provision had been more narrowly drawn so as not to be invalid,
prohibited or unenforceable. If, notwithstanding the foregoing, any provision of
this Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

          (e)      No waiver of any breach or default or any right under this
Agreement shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default or right, whether of the same or similar nature or
otherwise.

          (f)      This Agreement shall be binding upon and inure to the benefit
of each party hereto and its successors and assigns.

          (g)      Each party shall take such further action and execute and
deliver such further documents as may be necessary or appropriate in order to
carry out the provisions and purposes of this Agreement.

 



--------------------------------------------------------------------------------



 



          (h)      This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas. Company agrees that any suit
for the enforcement of this Agreement may be brought in any court of competent
jurisdiction in Dallas County, Texas and consents to the non-exclusive
jurisdiction of such courts and to service of process in any such suit being
made upon Company by mail at the address specified in Section 13 hereof. Company
hereby waives any objection that it may now or hereafter have to the venue of
any such suit or any such court or that such suit was brought in an inconvenient
court.

          (i)      This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

     IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Assignment and General Security Agreement to be duly executed on the day and
year first above written.

            IMMEDIATEK, INC.
      By:         Name:         Title:        

            DISCLIVE, INC.
      By:         Name:         Title:        

            OSIAS BLUM
            Osias Blum, individually             

 



--------------------------------------------------------------------------------



 



SCHEDULE A

Listing of Equipment

                                  ITEK office   computer  
8005040100287
  $ 750       1     $ 750   ITEK office   Monitor  
SyncMaster 151V
  $ 450       1     $ 450   ITEK office   Monitor  
generic
  $ 75       1     $ 75   ITEK office   computer  
beone computer
  $ 500       1     $ 500   ITEK office   Monitor  
110JS
  $ 200       1     $ 200   ITEK office   computer  
15” computer
  $ 1,200       1     $ 1,200   ITEK office   Monitor  
4d1784
  $ 200       1     $ 200   ITEK office   computer  
7586040100341
  $ 750       1     $ 750   ITEK office   Monitor  
100000656
  $ 125       1     $ 125   ITEK office   computer  
733119900790
  $ 750       1     $ 750   ITEK office   Monitor  
66337520
  $ 200       1     $ 200   ITEK office   rack  
no id
  $ 100       1     $ 100   ITEK office   Monitor  
69471781
  $ 200       1     $ 200   ITEK office   Monitor  
no id
  $ 75       1     $ 75   ITEK office   computer  
785604010026
  $ 750       1     $ 750   ITEK office   computer  
Qc388-100-00340
  $ 500       1     $ 500   ITEK office   computer  
G4
  $ 800       1     $ 800   ITEK office   software  

  $ 930       1     $ 930   ITEK office   laptop  
m-mvscn304t240-48643-34u-0205
  $ 1,100       1     $ 1,100   ITEK office   computer  

  $ 2,000       1     $ 2,000   ITEK office   computer  

  $ 2,000       1     $ 2,000   ITEK office   laptop  

  $ 1,500       1     $ 1,500   ITEK office   duplicator  

  $ 2,000       1     $ 2,000   MR   duplicator  

  $ 2,000       1     $ 2,000   MR   duplicator  

  $ 2,000       1     $ 2,000   MR   Pro Tools MIX3  

  $ 7,500       3     $ 22,500   MR   Digidesign 888/24  
DH21469 Rev R; DH 21494 Rev R; DH18250
  $ 2,000       3     $ 6,000   MR   Digidesign 882/20  

  $ 1,000       1     $ 1,000   MR   Digidesign ADATbridge  
DYO1677
  $ 1,000       1     $ 1,000   MR   Waves Gold TDM Plugins  
ACC11754; ACC11667
  $ 2,000       2     $ 4,000   MR   Vixel 9100 Fabric Switch  
SNZ21L4001427
  $ 10,000       1     $ 10,000   MR   2.5 Terabyte Apple Xserve  
XB311020M8M
  $ 10,000       1     $ 10,000   MR   Apple 1.25 Ghz G4  
XB3420VUPC1; XB33501UPC1; XB33307MPC1
  $ 2,000       3     $ 6,000   MR   HHb CD Recorder  
BIMP004846CC
  $ 800       1     $ 800   MR   Tascam CD Recorder  
40344
  $ 600       1     $ 600   MR   TRUE Precision8 Mic Preamps  

  $ 1,800       1     $ 1,800   MR   Mackie HR824 Monitor Speakers  

  $ 699       2     $ 1,398   MR   15” Computer Monitors  

  $ 500       2     $ 1,000   MR   500’ 4-channel Snake  

  $ 500       1     $ 500   MR   Whirlwind Medusa  
Custom 32-Channel Split Snake
  $ 5,500       1     $ 5,500   MR   Rode NT4 Stereo Mic  

  $ 600       1     $ 600   MR   Custom Rack Mount CD Duplicators  

  $ 1,200       9     $ 10,800   MR   Custom Rock Hard Road Cases  

  $ 1,500       6     $ 9,000  

 



--------------------------------------------------------------------------------



 



                                  MR   32 Channel Biamp  
Legend Recording Console
  $ 10,000       1     $ 10,000   MR   Int. 9200, yr: 2000, black, Cat Engine,  
VIN #: 2HSCDATN3YC061112; 3406E 350hp
  $ 200,000       1     $ 200,000   MR   Merch Equip.  
Cash Reg, Tents, Listening Stat., etc
  $ 2,000       1     $ 2,000   MR   blank CDRs  

  $ 1       10,000     $ 6,500   MR   Patent application; live recording & dup.
 
60/541,706
  $ 12,000       1     $ 12,000   storage   Digi-Paks, CDs and Jewel Cases  
Various Artists (Cost) $2.50 per / 90 box
  $ 225       108     $ 24,300   storage   EC Series Robotic arm  

  $ 1,000       1     $ 1,000   storage   Playnar monitor  

  $ 1,000       2     $ 2,000   storage   Dell Tower PC  

  $ 1,000       1     $ 1,000   storage   Plex writer Duplicator  

  $ 1,000       2     $ 2,000   storage   POS Jet printer  

  $ 119       5     $ 595   storage   Dymo Labler  

  $ 49       2     $ 98   storage   cables  

  $ 15       20     $ 300   storage   RJ45 cables  

  $ 15       20     $ 300   storage   keyboards  

  $ 20       40     $ 800   storage   20 AMP cable  
100 ft.
  $ 150       1     $ 150   storage   telephones  

  $ 50       3     $ 150   storage   tables  

  $ 45       4     $ 180   storage   tv monitor  

  $ 300       1     $ 300   storage   travel case  

  $ 500       1     $ 500   storage   Avaya computer  

  $ 1,500       1     $ 1,500   DiscLive Europe   MF Digital Bay Duplicator  

  $ 7,300       5     $ 36,500   DiscLive Europe   Dell Dimension 3000 Desktop
Computer  

  $ 656       5     $ 3,280   DiscLive Europe   Rack Cabinets for Gear  

  $ 2,000       1     $ 2,000   DiscLive Europe   15” LCD Monitor  

  $ 500       1     $ 500   DiscLive Europe   Waves L2  

  $ 2,300       1     $ 2,300   DiscLive Europe   TL Audio EQ1  

  $ 1,300       1     $ 1,300   DiscLive Europe   Soundblaster Extigy Soundcard
 

  $ 100       2     $ 200   DiscLive Europe   Shure KSM32  

  $ 1,000       2     $ 2,000   DiscLive Europe   Crown SASS MK-II Microphone  

  $ 1,600       1     $ 1,600  

 



--------------------------------------------------------------------------------



 



Intellectual Property included in Schedule A

                                      Type     Title     Status     Priority
Case     Filing Date     Serial No.     US Patent    
Method and System to Distribute CD’s and DVD’s Over a Network by Concurrently
Delivering Content and Recording Software
    Converted           2/17/2000     60/183,239                                
        US Patent    
Systems and Methods for Distributing Expression Over a Network Computer
Environment
    Pending     IMTK:1000P     2/8/2001     09/779,936                          
              US Patent    
Systems and Methods for Distributing Expression Over a Network Computer
Environment
    New — Not Filed     IMTK:1000P                                              
      US Patent    
System for Digital Watermarking and Distribution of Recorded Content
(Scarlet-Fire)
    Pending — File handled by Greenberg Turig     60/144,867 7/20/1999    
7/20/2000     09/620,572                                         US Patent    
System and Methods for Rapid Mass Production of Content-Inclusive Physical Media
    Converted           11/10/2003     60/518,330                              
          US Patent    
System, Method and Apparatus for Rapid Mass Production of Content-Inclusive
Physical Media
    Pending     IMTK:1003P     11/10/2004     10/986,558                        
                US Patent    
Resource Distribution in
Network Environment
(Incante)
    Pending     60/224,907 8/11/2000     8/3/2001     09/922,209                
                        US Trademark    
IMMEDIATEK
    Registered           6/13/2003     78/261,977                              
          US Trademark    
NETBURN
    Registered           6/13/2003     78/261,982                              
          US Trademark    
STAGERAGE
    Abandoned 8/30/2004           6/13/2003     78/261,984                      
                  US Trademark    
BURN MUSIC. NOT ARTISTS.
    Pending           3/8/2004     78/380,466                                  
      US Trademark    
DISCLIVE
    New — Not Filed                                                        

 



--------------------------------------------------------------------------------



 



SCHEDULE B

Assets excluded from Collateral

Audio Equipment

          Vendor   Description   Serial #
Creative
  Audigy 2 Soundcard   N/A
Creative
  Audigy 2 Soundcard   N/A
Waves
  L2 Ultramaximizer   12152L2RA3717
Emachines
  Computer System   CBM2C80007908
Emachines
  Computer System   QIP33F0502735
Empirical Labs
  Distressor   7780
Empirical Labs
  Distressor   7781
TL Audio
  Valve Equaliser   951485
DBX
  Loudspeaker Management   N /A
MixWizard
  WZ 16-2 Console   W216012105209
Equitech
  2RQ-FM   S-003150
Various
  Cabling   N/A
Maxtor
  3000DV   Y2RXVJEE
APC
  Battery Backup   JB025202601
APC
  Back-UPS ES   AB0243222239
Sure
  KSM32 Microphone   N/A
Sure
  KSM32 Microphone   N/A
Audio Technica
  AEW-R5200   3070008
Rhode
  NT4 Microphone   N/A
Crown
  SASS-P MKII Microphone   N/A
Planar
  PLI 20-BK Monitor   M0015HE3120037
Planar
  PLI 20-BK Monitor   M0015HE3210036
Mackie
  1202-VLZ Pro   21BU96609

Duplication Equipment

          Vendor   Description   Serial #
MF Digital
  Scribe EC   90211
MF Digital
  Scribe EC   90212
MF Digital
  Scribe EC   90213
MF Digital
  Scribe EC   90214
MF Digital
  Scribe EC   90215
MF Digital
  Scribe EC   90216
MF Digital
  Scribe EC   90217
MF Digital
  Scribe EC   90218
MF Digital
  Scribe EC   90219
ME Digital
  Scribe EC   90220
MF Digital
  Scribe EC   90221
MF Digital
  Scribe EC   90222
MF Digital
  Scribe EC   90223
MF Digital
  Scribe EC   90224
MF Digital
  Scribe EC   90225
MF Digital
  Scribe EC   90226
MF Digital
  Scribe EC   90227
MF Digital
  Scribe EC   90228
MF Digital
  Scribe EC   90229
MF Digital
  Scribe EC   90230
MF Digital
  Scribe EC   90231
MF Digital
  Scribe EC   90232
MF Digital
  Scribe EC   90233
ME Digital
  Scribe EC   90234
MF Digital
  Scribe EC   90235

 



--------------------------------------------------------------------------------



 



          Vendor   Description   Serial #
MF Digital
  Scribe EC   90236
Dell
  Dimension PC   78WT831
Dell
  Dimension PC   G7WT831
Dell
  Dimension PC   4BWT831
Dell
  Dimension PC   49WT831
Dell
  Dimension PC   17WT831
Dell
  Dimension PC   G8WT831
Dell
  Dimension PC   B5WT831
Dell
  Dimension PC   G4WT831
Dell
  Dimension PC   J4WT831
Dell
  Dimension PC   3BWT831
Dell
  Dimension PC   B8WT831
Dell
  Dimension PC   79WT831
Dell
  Dimension PC   18WT831
Dell
  Dimension PC   G9WT831
Dell
  Dimension PC   46WT831
Dell
  Dimension PC   1BWT831
Dell
  Dimension PC   86WT831
Dell
  Dimension PC   7BWT831
Dell
  Dimension PC   G6WT831
Dell
  Dimension PC   G5WT831
Dell
  Dimension PC   77WT831
Dell
  Dimension PC   74WT831
Dell
  Dimension PC   29WT831
Dell
  Dimension PC   9BWT831
Dell
  Dimension PC   C6WT831
Dell
  Dimension PC   D9WT831
Dell
  Server   HIX48G
Dell
  Switch   TTY779
Raritan
  KVM   K2164021
Raritan
  KVM User Module   D3050334
Raritan
  KVM Modules (UKVMPD x26)   N/A
Viewsonic
  Monitor   90T031302571
Viewsonic
  Monitor   90T031303142
Microboards
  Timer   N/A
Various
  Cabling   N/A
Aluminum
  26' Trailer   N/A
Hergo
  Racking   N/A

Trailer, 2004 model year, whose ownership is evidenced by New York State
Certificate of Title document number 898555V, and with the following title and
identification number: 1N9AE26244E167013

 



--------------------------------------------------------------------------------



 



SCHEDULE C

Principal Place of Business of the Company:

2435 N. Central Expressway, Ste. 1610, Richardson, Texas 75080

Locations Where Collateral is Located or Stored:

Currently, Texas and Minnesota

 



--------------------------------------------------------------------------------



 



SCHEDULE D

Jurisdictions: Texas, Nevada, Delaware, Minnesota

 